IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-48,437-02


EX PARTE MAURICEO MASHAWN BROWN




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 96-CR-5255 FROM THE

186TH  DISTRICT COURT OF BEXAR COUNTY



Per Curiam.  Holcomb, J., files a concurring statement in which Meyers, Womack  and
Cochran, JJ., join.  Price and Johnson, JJ., not participating.

ORDER


	This is a subsequent application for writ of habeas corpus filed pursuant to the provisions of
Texas Code of Criminal Procedure, Article 11.071, § 5.
	Applicant was convicted of capital murder on May 6, 1997.  We affirmed the judgment and
sentence on February 17, 1999.  Applicant's original application for writ of habeas corpus, timely
filed with the trial court, was considered by this Court and relief was denied on March 7, 2001. 
Applicant has filed a subsequent application under the provisions of Texas Code of Criminal
Procedure, Article 11.071, § 5.




 Brown   -2-
	We have reviewed the subsequent application for habeas relief and find that it does not meet
the requirements for consideration under Texas Code of Criminal Procedure, Article 11.071,
§ 5. 
	Applicant's subsequent application for habeas corpus is DISMISSED as an abuse of the writ
and his motion for stay of execution is DENIED.
	IT IS SO ORDERED THIS THE 17TH DAY OF JULY, 2006.
Do Not Publish